This matter has come before the Court pursuant to the recommendation of the Judicial Tenure Commission that, based on the findings of the commission, the respondent be publicly censured and suspended, without pay, from the discharge of all judicial and administrative responsibilities for a period of 60 days. The Court has reviewed this matter and has heard the arguments of the commission and of the respondent and concurs in the conclusion of the commission that the activities of the respondent found by the commission to have occurred constituted violations of the dictates of GCR 1963, 932.4(a), 912.1, 912.2(a)(5) and of the Code of Judicial Conduct, Canons 1, 2A, 2B, 2C, 3A(1), 3A(5), 3B(1), 3B(2), 3C, and 5C(1).
As to the recommendation of the commission the Court observes that the respondent has been defeated by the electors in his bid for reelection as a district judge. The Court is content to let this order together with the commission’s decision stand as public censure of the respondent and to impose no further discipline in this matter in view of the decision of the electorate as to respondent’s judicial future.